Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
George Adams appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Adams v. Thompson, No. 3:07-cv-03884-DCN (D.S.C. filed Jan. 13, 2009 & entered Jan. 14, 2009). We grant Adams’ motion to file a supplemental informal brief and deny his motions for a transcript at Government expense, for default judgment, and for injunctive relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.